Citation Nr: 1022298	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a stomach 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia and 
mental disorder, previously claimed as depressive anxiety 
neurosis/psychiatric disorder.




REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1959 to May 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2005 and June 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

A hearing in front of the undersigned Acting Veterans Law 
Judge was held in March 2010.  A transcript of the hearing 
has been associated with the claim file.  

The issues of entitlement to service connection for IBS, 
bilateral hearing loss, tinnitus, PTSD and the request to 
reopen the claim for service connection for schizophrenia and 
a mental disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.  In a rating decision in September 1976, the RO denied a 
claim for stomach problems manifested by episodic diarrhea; 
after the Veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the denial of 
the claim and the rating decision became final.

2.  The additional evidence presented since the rating 
decision by the RO in September 1976 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a stomach problem.


CONCLUSIONS OF LAW

1.  The rating decision in September 1976 by the RO, denying 
service connection for a stomach problem manifested by 
episodic diarrhea, is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  The additional evidence presented since the rating 
decision by the RO in September 1976, denying the claim of 
service connection for stomach problems manifested by 
episodic diarrhea is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  

Legal Criteria and Analysis

In a rating decision of September 1976, the RO denied the 
Veteran's claim of service connection for stomach problems 
manifested by episodic diarrhea.  The Veteran was sent notice 
of this decision, and his appellate rights, by RO letter 
dated September 29, 1976.  

Notably, the September 1976 notice of decision was sent to 
the Veteran's last reported address of record at "Bane" 
Road, see Veteran's VA Form 21-526 filed in February 1976, 
and was not returned as undeliverable.  The Veteran's current 
allegations that the RO sent the letter to a wrong address on 
"[redacted]" Road do not appear to be correct.  In any event, 
the RO sent valid notice to the Veteran in September 1976 
according to the address of record provided by the Veteran.  
As the Veteran did not appeal the denial of the claim, the 
rating decision became final.  38 U.S.C.A. § 7105(c).

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion).

The evidence at the time of the last prior final denial in 
September 1976 included a rating decision of May 1976, which 
denied service connection for a stomach condition on the 
basis that there was no disability shown by the evidence of 
record; service treatment records showing treatment for 
complaints of and treatment for stomach problems in June 1961 
with a diagnosis of irritable duodenum, treatment in November 
1964 with a diagnosis of peptic gastritis and possible ulcer, 
and findings of amoeba in the stools in April and June 1965; 
a March 1976 letter from the Veteran's private physician 
stating that he had treated the Veteran for diarrhea and 
cramps in December 1975; and an April 1976 letter from the 
Veteran's private physician stating that VA records of 
February to March 1976 showed a diagnosis of episodic 
diarrhea of undetermined etiology and stating that the 
Veteran's episodic diarrhea could be on the basis of his 
neurotic tension or it could be from Crohn's disease.

The additional evidence presented since the rating decision 
in September 1976, includes additional post-service treatment 
records for complaints of diarrhea; VA treatment records of 
March 1981 showing a diagnosis of irritable bowel syndrome 
(IBS); a VA examination of March 2008; and a January 2006 
letter from the Veteran's private physician stating that the 
Veteran's symptoms of uncontrollable episodes of defecation 
can be a symptom of IBS and that he appears to have a 
longstanding history of the diagnosis.  As the additional 
evidence provides an actual diagnosis for the symptoms of 
episodic diarrhea and also establishes a possible 
relationship to service, the evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
The claim, therefore, is reopened.

A review of this claim on the merits is deferred pending 
additional development.


ORDER

The application to reopen the claim for service connection 
for a stomach disorder is granted.


REMAND

At his hearing, the Veteran argued that his IBS symptoms are 
attributable to psychiatric symptoms first seen in service.  
A final Board decision in October 1982 denied a claim of 
service connection for an acquired psychiatric disorder.

In a rating decision of November 2005, the RO denied service 
connection for PTSD and denied requests reopen claims of 
service connection for an acquired psychiatric disorder and 
IBS.  In April 2006, the appellant submitted a statement 
expressing his generic disagreement with the rating letter of 
November 2005, and submitted specific evidence regarding his 
IBS.

An NOD must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (AOJ); 
(2) be filed in writing; (3) be filed with the AOJ; (4) be 
filed within one year after the date of mailing of notice of 
the AOJ decision; and (5) be filed by the claimant or the 
claimant's authorized representative.  While special wording 
is not required, an NOD must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).  

After a review of the April 2006 statement from the 
appellant, the Board finds that the appellant's statement can 
be reasonably construed as an NOD with regards to all of the 
issues denied within the November 2005 rating decision.  See 
38 C.F.R. § 20.201; see also EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (noting that VA must liberally construe all 
documents filed by a claimant).  The Board recognizes that 
the appellant's representative at the time submitted a cover 
letter with the appellant's statement stating that the 
appellant was disagreeing with the denial of IBS.  However, 
the Board finds that the appellant's statement itself was not 
restricting the disagreement to one of the issues, but rather 
expressed generic disagreement with the entire decision.  
Furthermore, the evidence submitted at that time included a 
physician statement that the Veteran required follow-up 
treatment for issues of depression and PTSD related to 
military experiences.

Therefore, the Board finds that an NOD was submitted as to 
the issues of entitlement to service connection for PTSD and 
the denial of the request to reopen the claim for service 
connection for schizophrenia and mental disorder.  Therefore, 
upon remand, the RO should issue a Statement of the Case 
regarding these issues.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

In light of the current allegations regarding the 
relationship between IBS and the acquired psychiatric 
disorders, the Board must defer adjudication of the IBS claim 
as it is "inextricably intertwined" with the RO's issuance 
of an SOC on the issue of service connection for PTSD and the 
request to reopen the claim for service connection for 
schizophrenia and a mental disorder.  See generally Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103(a), 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In particular, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

The Board finds that further development is necessary prior 
to deciding the appellant's claim of service connection for 
IBS.  After an extensive review of the claim file the Board 
finds that treatment records are outstanding which must be 
obtained and associated with the claim file.  At the hearing 
of March 2010, the Veteran testified that he had been treated 
at the VA in Corpus Christi in 1972, however, a review of the 
claim file shows that these records have not been obtained.

Furthermore, the Board notes that a decision of September 
1979 from the Social Security Administration (SSA) shows the 
Veteran was awarded disability benefits as of April 1978.  As 
of yet, no SSA records have been requested and associated 
with the claim file.  These records must be obtained and 
associated with the claim file, if available.  

Regarding the claim for service connection for IBS, the Board 
notes that an additional VA opinion is needed prior to 
deciding the Veteran's claim.  In this regard, the Board 
notes that service treatment records show that the Veteran 
was treated for diarrhea while in service.  In April 1965 and 
June 1965, he was found to have amoeba in his stool.  An 
April 1976 letter from the Veteran's private physician states 
that the appellant's episodic diarrhea could be related to 
his neurotic tension or it could be from Crohn's disease.  On 
VA examination in June 1979, an upper gastrointestinal series 
was interpreted as showing coarsening of folds in the 
duodenal bulb consistent with duodenitis or old peptic 
disease.  A March 1981 VA clinical record reflects a 
diagnosis of IBS

In addition, VA treatment records of January 2005 note a 
diagnosis of IBS/chronic diarrhea and noted the symptoms were 
suggestive of IBS although uncontrolled diabetes mellitus 
could be contributing to the hyperdefecation.  Furthermore, a 
January 2006 letter from the Veteran's private physician 
states that uncontrolled episodes of defecation can be a 
symptom of IBS, that IBS can be associated with stress and 
trauma, and that while he has no way of proving how long the 
Veteran had symptoms of IBS, it appears to be a longstanding 
diagnosis.  

The Board acknowledges that the Veteran was provided with a 
VA examination in March 2008.  However, while the VA examiner 
stated that a diagnosis of IBS was not made in service, the 
examiner did not provide an opinion as to whether the 
diarrhea and stomach problems in service could be the 
preliminary symptoms of IBS or could be associated with the 
current diagnosis of IBS, or discuss the significance of the 
upper GI series findings consistent with duodenitis in 1979.  

Rather, the examiner simply says that IBS was not noted in 
service and that the private physicians have not been able to 
state when the symptoms of IBS started.  An opinion which 
addresses whether the symptoms reported in service are in any 
way associated with the currently diagnosed gastrointestinal 
disorders is needed prior to deciding the Veteran's claim.

In regards to the claim for service connection for bilateral 
hearing loss disability and tinnitus, the Board notes that 
while a VA examination was provided in January 2008, the 
opinion provided is not adequate to properly decide the 
Veteran's claim.  While the examiner stated that he had 
reviewed the claim file as part of the evaluation, he only 
cited the Veteran's entrance and separation physical exams 
when providing his opinion.  However, the Board notes that 
while in service, a reenlistment physical of May 1963 showed 
the Veteran was noted to have puretone thresholds of 25 at 
the 2000 Hz and 60 at the 4000 Hz levels in the right ear.  
Moreover, service personnel records show that the Veteran was 
given a hearing profile of "2" for defective hearing while 
in service.  Even though the VA examiner stated he reviewed 
the claim file, none of these findings or evidence were noted 
in the VA examination report or when issuing the opinion.  
Therefore, the Board cannot be completely sure that the 
examiner considered this finding when rendering an opinion 
and a new opinion is needed which specifically addresses 
these findings in service.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical 
records of treatment within the Texas 
VA Healthcare System from 1972 to 1976, 
and from February 2008 to the present.  
The RO should specifically request 
treatment records from the VAMC in 
Corpus Christi in 1972.

2.  Obtain the Veteran's Social 
Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to 
this request should be associated with 
the claims folder.

3.  After the developments requested in 
#1 and #2 have been completed, the RO 
should schedule a VA examination to 
determine the nature and etiology of 
the currently diagnosed 
gastrointestinal disorders.  The claim 
file must be made available to the 
examiner.  The examiner is requested to 
address the following questions:

a)	Identify all currently 
manifested gastrointestinal 
disorders;

b)	For each diagnosed 
gastrointestinal disorder, 
provide opinion as to whether it 
is at least as likely as not 
that such disorder was first 
manifested in service and/or 
related to service

The examiner must specifically comment 
as to whether the symptoms in service 
were the first manifestations of the 
currently diagnosed IBS and, if not, 
why this conclusion is reached.  
Furthermore, the examiner should 
explain the significance of the upper 
GI series testing conducted in service 
in June 1961 and after service in May 
1979 regarding the finding of 
duodenitis.

A complete rationale for any opinion 
rendered must be provided.  If the 
opinion requested cannot be provided 
without resorting to speculation, it 
should so be stated and a reason for 
the same should be provided.

4.  After the developments requested in 
#1 and #2 have been completed, the RO 
should obtain a VA medical opinion from 
an audiologist as to the etiology of 
the currently diagnosed bilateral 
hearing loss disability and tinnitus.  
The examiner should specifically state 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that currently diagnosed bilateral 
hearing loss disability and tinnitus is 
related to service or any incident 
therein.  

The examiner must specifically consider 
and explain the significance of the May 
1963 reenlistment examination 
audiometric findings which led to a 
profile of "2" for defective right ear 
hearing in relation to the March 1966 
audiometric results, which did not 
reveal defective hearing or a profile.  
A complete rationale for any opinion 
rendered should be provided.  If an 
opinion cannot be provided without 
resorting to speculation it should so 
be stated and a reason for the same 
should be provided.  

5.  The RO should issue a Statement of 
the Case regarding the issues of 
entitlement to service connection for 
PTSD and the request to reopen the 
claim for service connection for 
schizophrenia and mental disorder.  If, 
and only if, he perfects an appeal 
concerning these additional issues 
should they be returned to the Board.

6.  Upon completion of the above and 
waiting an appropriate time to 
determine the jurisdiction of the PTSD 
and acquired psychiatric disorder 
claims, readjudicate the claims on 
appeal.  If any benefit sought on 
appeal remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112.




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


